960 So. 2d 912 (2007)
Ricky HOPE, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-749.
District Court of Appeal of Florida, Fourth District.
July 25, 2007.
Ricky Hope, Punta Gorda, pro se.
*913 No appearance required for appellee.
PER CURIAM.
Appellant, who was convicted of attempted first degree murder and sentenced to thirty years of imprisonment, appeals the trial court's summary denial of his rule 3.850 motion alleging ineffective assistance of counsel. We affirm the summary denial in all respects except as to his claim (Ground 6) that trial counsel was ineffective in misadvising him that if he testified at trial, the state could inquire into the details of his prior convictions on cross-examination. As to this claim only, we reverse and remand for the trial court to either attach portions of files and records conclusively showing appellant is not entitled to relief or for an evidentiary hearing on appellant's allegation that he was deprived of his right to testify by relying on his counsel's erroneous advice. See Curtis v. State, 689 So. 2d 423 (Fla. 4th DCA 1997); Hicks v. State, 666 So. 2d 1021 (Fla. 4th DCA 1996).
KLEIN, TAYLOR and HAZOURI, JJ., concur.